Case 19-50249 Doc 18 Filed 04/22/19 Page 1 of 3

lN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

INRE:

Case No. 19-50249
Chapter 7

CAROLE L Y N \] DOSE’

Debtor.

RESPONSE AND OBJECTION BY TRUSTEE TO MOTION BY NATIONSTAR
MORTGAGE LLC FOR RELIEF FROM THE AUTOMATIC STAY

Comes Now Daniel C. Bruton, Chapter 7 Trustee, and responds to the Motion for Relief
from the Automatic Stay of Section 362 or in the Alternative Adequate protection [DOC # 15]
(the “Stay Motion”) filed by Nationstar Mortgage, LLC d/b/a Mr. Cooper on April 19, 2019, and
in support thereof, shows the Couit as follows:

l. The above Debtor filed for relief from stay under Chapter 7 of the Bankruptcy
Code on March l4, 2019.

2. Daniel C. Bruton is the duly appointed Chapter 7 trustee

3. In her bankruptcy schedules, the Debtor lists an ownership interest in certain real
property located at 354 Briercreek Road, Advance, Davie County, Noith Carolina (the “Real
Propeity”). ln her bankruptcy schedules the Debtor values the Real Property at $212,810.00,
Which, upon information and belief, is the tax value of the Real Property.

4. The Debtor has not claimed an exemption in the Real Propeity.

5. According to the Stay Motion, Nationstar is the beneficiary of a deed of trust
against the Real Property Which secures a promissory note executed by the Debtor With an
outstanding payoff balance of 3165,647.90.

6. The Debtor and the bankruptcy estate hold significant equity in the Real Propeity.

7. In the Stay Motion, Nationstar asserts that it is entitled to relief from the
automatic stay, for cause, pursuant to ll U.S.C. § 362(d)(l), due to a lack of adequate protection

 

Case 19-50249 Doc 18 Filed 04/22/19 Page 2 of 3

Nationstar’s interest in the Real Property is adequately protected due to the existence of a
substantial equity cushion in the Real Propeity.

WHEREFORE, the Trustee respectfully requests that the Stay Motion be denied and that
the Trustee be granted such other and further relief as this Court deems appropriate and just.

This the 22nd day of April, 2019.

/s/ Daniel C. Bruton
Daniel C. Bruton, NCSB No. 22440
Attorney for the Trustee

OF COUNSEL

Bell Davis & Pitt, PA

100 N. Cherry St, Suite 600
Winston-Salem, NC 2710l

Telephone: (336) 722-3700

Case 19-50249 Doc 18 Filed 04/22/19 Page 3 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DlSTRICT OF NORTH CAROLINA
WINSTON-SALEM DIVISION

 

lN RE: )
)
CAROLE LYNN DOSE’ ) Case No. 19-50249
) Chapter 7
Debtor. )
CERTIFICATE OF SERVICE

THIS IS TO CERTIFY that on the below date, the undersigned served a copy of the
RESPONSE AND OBJECTICN BY TRUSTEE T 0 MOTION BY NATIONSTAR
M()RTGAGE LLC D/B/A MR. COOPER FOR RELIEF FROM THE AUT()MATIC
STAY by electronic means or by depositing the same, enclosed in a postpaid wrapper, properly
addressed to the following parties in interest, at their last known addresses as shown below, in a
post office or official depository under the exclusive care and custody of the United States Postal
Service:

Andrew Lawrence Vining Via CM/ECF
Shapiro & lngle, LLP

lOl30 Perimeter Pkwy, Suite 400

Charlotte, NC 28216

D. Barrett Burge Via CM/ECF
514 S. Stratford Road, Suite 333
Winston-Salem, NC 27103

This the 22nd day of April, 2019.

/s/ Daniel C. Bruton

 

Daniel C. Bruton

Attorney for Trustee

100 N. Cherry St, Suite 600
Winston-Salem, NC 27 l Ol

Telephone: (336) 722~3700

